Brown, J. P.,
dissents and votes to reverse the judgment appealed from, as an exercise of discretion in the interest of justice, and to order a new trial, with the following memorandum: The central issue for the jury to resolve in this case was whether the complaining witnesses were mistaken with respect to their identification of the defendant as the.perpetrator of the robbery. Under the circumstances, the failure of the trial court to provide the jury with any direction whatever on *777the issue of identification or to indicate that the prosecution had the burden of proving identity beyond a reasonable doubt, warrants a reversal, despite the fact that the defendant failed to preserve this issue for review as a matter of law (see, People v Whalen, 59 NY2d 273; People v Klemm, 124 AD2d 826; People v Chandler, 120 AD2d 542; People v Jones, 108 AD2d 824; People v Lyons, 106 AD2d 471; People v Hollis, 106 AD2d 462; People v Daniels, 88 AD2d 392).